


110 HR 264 IH: Congressional Lawmaking Authority

U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 264
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2007
			Ms. Jackson-Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To prevent the President from encroaching upon the
		  Congressional prerogative to make laws, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Lawmaking Authority
			 Protection Act of 2007.
		2.Findings and
			 purposes
			(a)FindingsThe Congress makes the following
			 findings:
				(1)The Framers of the
			 Constitution understood that the power to make laws is such an awesome power
			 that they intended it to be exercised by the most democratic branch of
			 government.
				(2)To
			 ensure that the lawmaking power would be exercised by the branch of government
			 that is the closest and most accountable to the people the Constitution
			 provides that All legislative power herein granted shall be vested in a
			 Congress of the United States, which shall consist of a Senate and House of
			 Representatives..
				(3)The Constitution limits the role of the
			 President in the lawmaking process to—
					(A)giving Congress
			 information on the State of the Union;
					(B)recommending to
			 Congress for consideration such measures as the President deems necessary and
			 expedient; and
					(C)approving or
			 vetoing bills and joint resolutions presented to him for signature.
					(4)Statements made by
			 the President contemporaneously with the signing of a bill or joint resolution
			 that express the President’s interpretation of the scope, constitutionality,
			 and intent of Congress in enacting the bill or joint resolution presented for
			 signature encroach upon the power to make laws that the Framers vested solely
			 in the Congress.
				(5)According to a May 5, 2006, editorial in
			 the New York Times, the current President of the United States has issued more
			 than 750 presidential signing statements declaring he would not
			 do what the laws required, the most notorious example of which is the signing
			 statement issued by the President asserting he was not bound by the
			 Congressional ban on the torture of prisoners.
				(6)On June 5, 2006, the American Bar
			 Association created a 10-member Blue-Ribbon “Task Force on Presidential Signing
			 Statements and the Separation of Powers Doctrine” to take a balanced, scholarly
			 look at the use and implications of signing statements, and to propose
			 appropriate ABA policy consistent with the ABA’s commitment to safeguarding the
			 rule of law and the separation of powers in our system of government.
				(7)On July 24, 2006, the Task Force determined
			 that signing statements that signal the president’s intent to disregard laws
			 adopted by Congress undermine the separation of powers by depriving Congress of
			 the opportunity to override a veto, and by shutting off policy debate between
			 the two branches of government. According to the Task Force, such presidential
			 signing statements operate as a “line item veto,” which the U.S. Supreme Court
			 has ruled unconstitutional. The Task Force strongly recommended the Congress to
			 enact appropriate legislation to ensure that such presidential signing
			 statements do not undermine the rule of law and the constitutional system of
			 separation of powers.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to preserve the separation of powers intended by the Framers by preventing the
			 President from encroaching upon the Congressional prerogative to make law; and
				(2)to ensure that no Federal or State executive or independent agency, and no
			 Federal or State judge, can attach legal significance to any presidential
			 signing statement when construing any law enacted by the Congress.
				3.Limitation on use
			 of funds
			(a)Limitation on
			 use of fundsNone of the funds made available to the Executive
			 Office of the President, or to any Executive agency (as defined in section 105
			 of title 5 of the United States Code), from any source may be used to produce,
			 publish, or disseminate any statement made by the President contemporaneously
			 with the signing of any bill or joint resolution presented for signing by the
			 President.
			(b)Application of
			 limitationSubsection (a) shall apply only to statements made by
			 the President regarding the bill or joint resolution presented for signing that
			 contradict, or are inconsistent with, the intent of Congress in enacting the
			 bill or joint resolution or that otherwise encroach upon the Congressional
			 prerogative to make laws.
			4.Construction and
			 application of acts of congressFor purposes of construing or applying any
			 Act enacted by the Congress, a governmental entity shall not take into
			 consideration any statement made by the President contemporaneously with the
			 President’s signing of the bill or joint resolution that becomes such
			 Act.
		
